In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00082-CR



        BREANNA RENA SIMMONS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 18716




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Breanna Rena Simmons appeals from her conviction of driving while

intoxicated with a child passenger. On November 8, 2021, Simmons’s court-appointed appellate

counsel filed an Anders1 brief, and on November 22, 2021, Simmons filed a pro se motion for

access to the appellate record for purposes of preparing a response to her counsel’s Anders brief.

Simmons’s motion for access to the appellate record is granted. Under Kelly v. State,2 we are

required to enter an order specifying the procedure to be followed to ensure Simmons’s access to

the record.

            On December 1, 2021, Simmons’s appointed counsel informed this Court that she mailed

a complete paper copy of the appellate record to Simmons. Allowing ten days from the date of

this order for the record to be delivered to Simmons and giving Simmons thirty days to prepare

her pro se response, we hereby set January 20, 2021, as the deadline for Simmons to file her

pro se response to her counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT


DATE:               December 3, 2021




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2